Citation Nr: 1541724	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  10-49 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1965 to July 1969, and from February 1986 to February 1990. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Roanoke, Virginia, which, in pertinent part, denied the Veteran's claim of service connection for sleep apnea. 

This appeal was processed using the Virtual VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim of service connection for sleep apnea. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

The Board notes that the Veteran has not been afforded a VA Compensation and Pension (C&P) examination for his claimed sleep apnea. The Board finds that the evidence of record is sufficient to trigger the VA's duty to provide the Veteran's with an adequate C&P examination for his diagnosed sleep apnea. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). As such, the VA must afford the Veteran an examination before the Board can properly adjudicate this claim on the merits.

Specifically, the Board finds that a VA C&P examination is necessary to determine the nature and etiology of the Veteran's claimed sleep apnea. Id. The VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon at 79. VA, however, is not required to provide an examination for every claimed issue to decide the claim. Under McLendon, an examination is required only when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case. Id. at 83. 

The Board finds that, here, the McLendon factors have been fulfilled to require the VA to afford the Veteran with a C&P medical examination for his claim of service connection for sleep apnea. The Board notes that a review of the Veteran's private treatment records reveals that he has a current diagnosed disability of severe sleep apnea, and lay evidence of record asserts a competent basis for his in-service injury. See Veteran's Claim, dated July 9, 2008. While admittedly, both STR's and personnel records fail to show any in-service treatments for sleep apnea, the Board finds that the Veteran is credible in attesting to the circumstances of always being tired because he did not sleep well during service, as well as noting fellow soldiers complaints of his loud snoring during service. The Veteran has continuously asserted that his condition had its onset during service, and that he has been suffering from such symptoms since that time. The Board finds that the Veteran to be credible regarding his lay statements and thus creating a plausible nexus between the Veteran's condition and his service, as his contentions regarding this condition to be consistent throughout the record. While neither the Veteran nor the Board are competent to speak to an actual diagnosis of such complex diagnoses as sleep apnea during service, or to the etiology of his current condition, the Board nonetheless finds that such assertion passes the low threshold under McLendon, to require the VA to request a medical examination/opinion. 20 Vet. App. 79 (2006).

The Board also points that there is evidence of record that suggest that the Veteran's sleep apnea had its onset sometime during the Veteran's active duty service. Private treatment records reveals an opinion from the Veteran's treating physician who opined that, based on an analysis of the medical records, that the Veteran's sleep apnea had its onset in the early 1980's. See Private Treatment Record, Dr. I. R., Sleep Specialist of Tidewater, dated April 16, 2010. 
The Board notes that while there is no medical evidence regarding the Veteran's specific condition of record and his military service, the Board finds that when viewing the totality of the Veteran's claim through a prism that gives the Veteran the benefit-of-the-doubt, such evidence of record meets the factors contemplated in McLendon. As such, the Board must remand the claims for a VA examination and/or medical opinion, before the Board can appropriately adjudicate the issues on the merits.

Accordingly, the case is REMANDED for the following action:

1. The RO will ascertain if the Veteran has received any VA, non-VA, or other medical treatment for his claimed sleep apnea that are not evidenced by the current record. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO should then obtain these records and associate them with the claims folder. The Veteran may also submit any evidence or further argument relative to the claim at issue.

2. Review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file. Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records. All reasonable attempts to obtain such records should be made and documented.

The RO/AOJ should also confirm, from all relevant branches of the military, the dates and status of the Veteran's active duty service. Please specifically note that while some record notes service from 1965-1969 and 1986-1990, the Veteran's latter DD-214 reflects nearly 20 years of active duty service prior to 1986. Similarly, the RO/AOJ's attention is called to the Veteran's Service Treatment Records (STRs) that show medical treatment as well as vaccination records throughout the 1970's.  

3. After the above has been completed, the RO should schedule the Veteran for a C&P examination with an appropriate VA physician to ascertain the nature and etiology of his sleep apnea, addressing whether it is at least likely as not that the Veteran's disorder is related to, or was caused by his military service.

The Veteran's active duty (qualifying) service dates and status should be confirmed and noted prior to any examination is conducted or medical opinion is concluded. 

a. The examiner should be provided with the Veteran's claims file in conjunction with the examination, and should indicate in the report that the claims file was reviewed. 

The examiner is ask to also opine on the private treatment records provided in the claims file, to specifically include the opinion by the Veteran's sleep specialist, Dr. I. R., that the Veteran's condition had its onset in the early 1980's. 

With regards to qualifying active duty service, if the examiner determines that the onset of the Veteran's sleep apnea was not during a period of active duty service, and was prior to February 1986, then the examiner is asked to opine as to whether the Veteran's sleep apnea was aggravated (beyond its natural progression) during his active military service after 1986. 

b. All testing deemed necessary should be performed. 

c. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  

d. A complete rationale for any opinion expressed should be included in the examination report. 

4. After the above has been completed, the RO should obtain an addendum medical opinion from the same examiner that conducted the Veteran's July 2011 audiological examination for his claim for bilateral hearing loss. If that examiner is not available, provide the Veteran's claims file to another appropriate VA examiner for an opinion regarding the etiology of the Veteran's bilateral hearing loss. 

5. The RO/AOJ should review the reports prepared by examiners, and if any examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

6. After obtaining the examination and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remain unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




